DETAILED ACTION
	Claims 76-93 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (claims 76-80, 83-89 and 93) and species of sucrose (carbon source), SEQ ID NO: 1, SEQ ID NO: 28, SEQ ID NO: 74, SEQ ID NO: 76, SEQ ID NO: 85, conversion of 4-HMF to furan-2,4-dicarbaldehyde to 4-fromylfuran-2-carboxylate to 2,4-FDCA), and S. cerevisiae (host cell) in the reply filed on 11/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 81, 82 and 90-92 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
It is noted that applicant has not elected a species of phosphatase as indicated in the Office Action dated 09/29/2020, page 6.  In the interest of compact prosecution, examination on the merits is begun since claim 84 is presently generic for any elected phosphatase.  However, the applicant is still required to elect a species of phosphatase as indicated and a response may be considered to be non-compliant if non-generic claims directed towards different species of phosphatases are presented by amendment.

Claim Objections
Claims 83-87 and 93 are objected to because of the following informalities:  

In claim 87, paragraph (d), “from (b” should be corrected to “from (b).”
In claim 93, the conjunction “and” should appear between paragraphs (c) and (d) of claim 93.  Claim 93 is interpreted as if “and” appeared between the final two paragraphs of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 78 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
MPEP 608.01(n)(III) provides the following guidance:
In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.
Claim 78 depends from independent claim 76.  Claim 76 requires that “(b) at least one endogenous or exogenous nucleic acid molecule encoding a (5-formylfuran-3-yl)methyl phosphate synthase.”  Dependent claim 78 sets forth a single claim element after the preamble specifying that “wherein the synthase is (5-formylfuran-3-yl)methyl phosphate synthase” such that “the synthase” can 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 76-80 and 83-89 is/are rejected under 35 U.S.C. 103 as being unpatentable over van Spronsen et al. (U.S. 2016/0145662 A1) further in view of Werckx et al. (U.S. 2014/0073019 A1), Wang et al. (Industrial production, application, microbial biosynthesis and degradation of furanic compound, hydroxymethylfurfural (HMF), AIMS Microbiol. 4 (2018): 261-73) (see IDS), Thiyagarajan et al. (Biobased furandicarboxylic acids (FDCAs), Green Chem. 16 (2014): 1957-66) (see IDS), Miller et al. (Biosynthesis of the 5-(Aminomethyl)-3-furanmethanol Moiety of Methanofuran, Biochemistry 53 (2014): 4635-47) (see IDS), Kuznetsova et al. (Genome-wide analysis of substrate specificities of Escherichia coli dehalogenase-like phosphatase family, J. Biol. Chem. 281 (2006): 36149-61), Dijkman et al. (Discovery and Characterization of a 5-Hydroxymethylfurfural Oxidase from Methylovorus sp. Strain MP68, Appl. Environ. Microbiol. 80 (2014): 1082-90) (see IDS) and Irani et al. (Properties of Escherichia coli mutants deficient in enzymes of glycolysis, J. Bacteriol. 398 (1977): 289-410) as evidenced by Uniprot, Accession No. Q58499, 2018, www.uniprot.org, GenBank, Accession No. YP_004038556, 2014, www.ncbi.nlm.gov, and Uniprot, Accession No. P77247, 2018, www.uniprot.org.

“The invention is directed to a process for the preparation of 2,5-furandicarboxylic acid (FDCA) by fermentation comprising fermenting a suitable starting compound to produce an aqueous solution of a salt of FDCA.” Van Spronsen et al., abstract.
Van Spronsen et al., para. [0030], describe a “P. Putida S12 equipped with the hmfH oxidoreductase gene from bacterium Cupriavidus basilensis was fermented in a fedbatch experiment for the production of FDCA from HMF. Glycerol and HMF were fed into the fermentor. The pH was maintained at 7 with 10 N NaOH.”
As such, Spronsen et al. teach that it is known in the art to convert HMF to a dicarboxylic acid, including 2,5-furandicarboxylic acid, utilizing a recombinant host cell expressing an appropriate oxidoreductase.  It is noted that the product 2,5-furandicarboxylic acid indicates that the starting HMF material is 5-hydroxymethylfurfural (5-HMF).
Werckx et al. has similar teachings as follows:
Werckx et al., abstract, teach:
 furanic compounds. More particular the present invention relates to novel genetically modified cells with improved characteristics for biocatalytic transformation of furanic compounds and a vector Suitable for the genetic modification of a host cell. Further aspects of the invention are aimed at processes for biotransformation of 5-(hydroxymethyl)furan 2-carboxylic acid (HMF-acid) and its precursors with the use of the cell according to the invention.
“Accordingly a first object of the invention is a genetically modified cell comprising a first polynucleotide sequence coding for a first polypeptide having an amino acid sequence of SEQ ID. NO: 1, 2, 3 or 4 or its analogues/homologues and a second polynucleotide sequence coding for a second polypeptide having HMF-acid converting activity. The HMF-acid converting polypeptide may be the oxidoreductase encoded by the Cupriavidus basilensis HMF14 hmfH gene previously described (Koopman et al. 2010a and Koopman et al. 2010b).” Werckx et al., para. [0007].
“The cell according to the invention is genetically modified by functional introduction of at least the first polynucleotide sequence. Preferably the cell is genetically modified by functional introduction of both the first and second polynucleotide sequence. Alternatively the cell is genetically modified by functional introduction of the first and the third polynucleotide sequence. Functional introduction of all three of the first, the second and the third polynucleotide is a further alternative. A further aspect of the invention relates to a vector suitable for genetic modification of a host cell. The vector comprises a first polynucleotide sequence coding for a first polypeptide having an amino acid sequence of SEQ ID. NO. 1, 2, 3, or 4 or its analogues/homologues and a second polynucleotide sequence coding for a second polypeptide having 5-(hydroxymethyl)furan-2-carboxylic acid (HMF-acid) converting activity.” Werckx et al., para. [0009].
Suitable host cells are taught to include E. coli. Werckx et al., para. [0119].
If the HMF acid-converting enzyme is a HMF-acid converting oxidoreductase, the cell according to the invention will be capable of performing a biological oxidation reaction. The oxidation reaction is herein one or more reactions of an oxidant with HMF-acid in the presence of the oxidoreductase.  Werckx et al., para. [0124].
Bioconversions of furanic compounds to FDCA, wherein HMF-acid is an intermediate, have been disclosed in the prior art, for example using HMF as a starting material (see Koopman et al. 2010a and Koopman et al. 2010b). Such bioconversions will be improved if they are performed by a cell according to the invention. Werckx et al., para. [0125].
HMF-acid may be generated in situ from one or more furanic precursors by the cell of the invention or any other cell present. With in situ generation is meant that the HMF-acid is not added from outside the system. Instead HMF-acid is generated within the system via one or more bioconversions that convert furanic precursors to HMF-acid.  Werckx et al., para. [0126].
As such, Werckx et al. also teach utilizing 5-HMF as a starting material for oxidation to 2,5-FDCA utilizing a host cell expressing appropriate oxidoreductase enzymes.  As shown in Fig. 1 of Werckx et al., there are various intermediates produced when 5-HMF as a starting material is oxidized to 2,5-FDCA including 5-(hydroxymethyl)furan 2-carboxylic acid (HMF-acid, compound 3) and 5-formylfuran-2-carboxylate (compound 4). It is noted that the Cupriavidus basilensis hmfH gene from cupriavidus basilensis is directly taught by the specification, para. [00142], as being an oxidase that is necessarily and inherently an oxidase that catalyzes independently or in combination with other enzymes the oxidation of 4-hydroxymethylfurfural (4-HMF) to 2,4-furandicarboxylic acid (2,4-FDC). 
However, Werckx et al. and van Spronsen et al. do not teach a recombinant microorganism capable of producing 2,4-FDCA with the features as recited in paragraphs (a), (b) and (c) of claim 76.
Wang et al. report that “4-HMF has the same functional groups and a similar structure as 5-HMF, but reports on 4-HMF production and application are very limited due to the difficulties to obtain in nature.”  Wang et al., page 263, left column.  “Here, we first review the potential industrial production of 4-HMF and 5-HMF, then we summarize the known microbial biosynthesis and biodegradation pathways of furanic compounds with emphasis on the enzymes in each pathway. We especially focus on the structure, function and catalytic mechanism of MfnB (4-(hydroxymethyl)-2-furancarboxyaldehydephosphate synthase) . . . , which catalyze the formation of phosphorylated 4-HMF.” et al., abstract.  It is established in the prior art that both 2,5-FDCA and 2,4-furandicarboxylic acid (2,4-FDCA) are desirable monomers for the production of polyesters.  See Thiyagarajan et al., abstract.
Miller et al., abstract, teach:
We have established the biosynthetic pathway and the associated genes for the biosynthesis of the 5-
(aminomethyl)-3-furanmethanol (F1) moiety of methanofuran in the methanogenic archaeon Methanocaldococcus jannaschii. The recombinant enzyme, derived from the MJ1099 gene, was shown to readily condense glyceraldehyde 3-phosphate (Ga-3P) and dihydroxyacetone-P (DHAP) to form 4-(hydroxymethyl)-2-furancarboxaldehyde phosphate (4-HFC-P).

    PNG
    media_image1.png
    164
    951
    media_image1.png
    Greyscale

	“This reaction is catalyzed by the product of the MJ1099 gene, which we name 4-HFC-P synthase (MfnB).” Miller et al., page 4636, left column.  It is noted in the reaction above the formed 4-HFC-P has the methyl-phosphate group at the three position and formyl group at the five position of a furan ring (oxygen being the one position) such that the described MfnB is a (5-formylfuran-3-yl)methyl phosphate synthase within the broadest reasonable interpretation of that term.  See specification, Fig. 1.
Miller et al. report that the described MfnB is cloned and expressed in E. coli to produce active protein. Miller et al., page 4641, right column.  “Our results showed the gene product of MJ1099 catalyzed the aldol condensation between Ga-3-P and DHAP to produce 4-HFC-P. 4-HFC-P was then treated with alkaline phosphatase, and the resulting 4-HFC [4-(hydroxymethyl)-2-fruancarboxaldehyde, i.e. 4-HMF] was confirmed by co-elution with the synthetic known 4-HFC by HPLC (Figure 6).” Miller et al., page 4641, right column.
 Werckx et al. and van Spronsen et al. do not teach a recombinant microorganism capable of producing 2,4-FDCA with the features as recited in paragraphs (a), (b)  and (c) of claim 76; however, Werckx et al. does teach a recombinant microorganism having a exogenous nucleic acid encoding an oxidase as recited in paragraph (d) of claim 76.  However, Wang et al. and Thiyagarajan et al. teach 4-HMF is an isomer of 5-HMF that is desirable as a precursor to produce 2,4-FDCA as a monomer for use et al. teach a MfnB 5-formylfuran-3-yl)methyl phosphate synthase that is expressible in E. coli that produces 4-HFC-P (from glyceraldehyde-3-P and dihydroxyacetone-P) that can be converted to 4-HMF through the action of a generic alkaline phosphatase.  It is well-understood in the prior art that glyceraldehyde-3-P and dihydroxyacetone-P are products of glycolysis produced by E. coli. See Irani et al., Fig. 1.
Further, Miller et al. suggest that a generic alkaline phosphate activity can hydrolyze 4-HFC-P to 4-HMF.  E. coli is known to have an extensive number of endogenous phosphatases wherein Kuznetsova et al., abstract, characterize at least 23 of them that are described as part of the haloacid dehalogenase (HAD)-like hydrolases family, which includes YniC phosphatase.  “One of the principal findings of this work is that nearly all HADs can hydrolyze a wide range of phosphorylated molecules present in bacterial cell.”  Kuznetsova et al., page 36160, left column.  “We further show that all E. coli HADs have phosphatase activity against small phosphate donors (acetyl phosphate, carbamoyl phosophate, phosphoramidate.” Kuznetsova et al., page 36150, left column.  It is fully understood that the precise substrate specificity of any particular phosphatase can only be determined by experimentation (e.g. by assaying if a particularly phosphatase can hydrolyze a specific substrate).  However, Kuznetsova et al. teach that E. coli possess a family of endogenous HAD phosphatases that are recognized to have “small molecule phosphatase activity.”  Kuznetsova et al., abstract.  In view of Miller et al. teaching that a generic alkaline phosphatase is able to convert 4-HFC-P to 4-HMF, the ordinarily skilled artisan at the time of filing would have had a reasonable expectation that other phosphatases having non-specific “small molecule phosphatase activity” including the HAD phosphatases taught by Kuznetsova et al. would have some ability to dephosphorylate small molecules in general including to convert 4-HFC-P to 4-HMF.
In view of the above, the ordinarily skilled artisan at the time of filing would have readily recognized that the E. coli host taught by Miller et al. expressing active MfnB 5-formylfuran-3-yl)methyl phosphate synthase would have been expected to produce at least some amount of 4-HMF since 1) such E. coli host expresses active MfnB, 2) such E. coli host produces the substrates for MfnB glyceraldehyde-3-P and dihydroxyacetone-P as products of glycolysis, and 3) E. coli has several endogenous phosphatases that would be reasonably expected to have activity to dephosphorylate small molecules having a phosphate group.  That is, the E. coli host of Miller et al. for the reasons stated above teach or see Irani et al.), an exogenous nucleic acid molecule encoding MfnB 5-formylfuran-3-yl)methyl phosphate synthase, and an endogenous nucleic acid molecule encoding a phosphatase wherein as evidenced by Miller et al. and Kuznetsova et al. that generic small molecule phosphatase activity is expected to have some ability to convert 5-formylfuran-3-yl)methyl phosphate to 4-HMF. 
Since the ordinarily skilled artisan would have recognized the E. coli host taught by Miller et al. as a recombinant microorganism likely producing 4-HMF, the ordinarily skilled artisan at the time of filing would have been motivated to further modify such host cell to further produce 2,4-FDCA.  As discussed, Werckx et al. and van Spronsen et al. teach that it is understood to be beneficial to produce 2,5-FDCA by oxidation of 5-HMF with certain oxidases expressed in a recombinant host cell.  Thiyagarajan et al. and Wang et al. further teach that just as 5-HMF is beneficial as precursor for producing 2,5-FDCA, 4-HMF is a beneficial precursor for the production of 2,4-FDCA that is a useful monomer for producing polyesters.  
Werckx et al. and van Spronsen et al. exemplify certain oxidases that are demonstrated to be active for the conversion of 5-HMF to 2,5-FDCA (i.e. a 5-(hydroxymethyl)furfural oxidase).  However, it is understood in the prior art that enzymes of this class have broad substrate specificity.  For example, Dijkman et al., abstract, teach a described “5-hydroxymethylfurfural oxidase” from Methylovorus sp. strain MP688 in Table 1 (HMFO oxidase) having the ability to oxidize many diverse substrates wherein the same oxidase is heterologously expressed in E. coli.  The HMFO oxidase described by Dijkman et al. is described as “HMFO was identified as a homologue of HmfH from C. basilensis.” Dijkman et al., page 1087, right column.
 As such, at the time of filing, the ordinarily skilled artisan would have had a reasonable expectation that the HMFO oxidase taught by Dijkman et al., and the homologue HmfH from C. basilensis, in addition to having activity to oxidize 5-HMF would have the ability to oxidize the isomer of 5-HMF being 4-HMF since Dijkman et al., Table 1, teach the ability to utilize many diverse substrates and 4-HMF and “4-HMF has the same functional groups and a similar structure as 5-HMF.” See Wang et al.  “Many other furans and also benzylic compounds are accepted by the enzyme.” Dijkman et al., page 1087, right column.  
et al. and van Spronsen et al. teach that it is beneficial for a host cell to express an oxidase for converting an HMF to a corresponding FDCA.  For the reasons set forth above, Miller et al. appears to teach an E. coli host cell having the features outlined above to produce 4-HMF.  Dijkman et al. teach an oxidase that has sequence similarity to HmfH from C. basilensis (the oxidase taught by Werckx et al.) with broad substrate specificity wherein “Many other furans [other than 5-HMF] and also benzylic compounds are accepted by the enzyme” such that the ordinarily skilled artisan would have had a reasonable expectation that both the HMFO of Dijkman et al. and/or HmfH from C. basilensis further utilize 4-HMF as a substrate.  Since the cited prior art including Thiyagarajan et al. teach that 2,4-FDCA is a desirable product, the ordinarily skilled artisan at the time of filing would have been motivated to modify the E. coli host cell taught by Miller et al. to further express an oxidase capable of converting 4-HMF to 2,4-FDCA wherein the oxidase can be either HmfH from C. basilensis taught by Werckx et al. or the related HMFO oxidase taught by Dijkman et al.  The ordinarily skilled artisan would have been motivated to do this since 1) the ordinarily skilled artisan would have recognized the E. coli host cell of Miller et al. as having ability to produce 4-HMF, 2) at least Thiyagarajan et al. teach that 2,4-FDCA is a desirable product, 3) Werckx et al. and van Spronsen et al. teach that it is beneficial to express an oxidase in a host cell for converting HMF to a corresponding FDCA, and 4) Werckx et al., para. [0126] teach that it is beneficial for a host cell expressing an oxidase to further produce HMF in situ.
Regarding claim 83, Uniprot Q58499 (cited by Miller et al., page 4639, right column) evidences that the MfnB enzyme taught by Miller et al. is identical to recited SEQ ID NO: 1. 
Regarding claim 85, Dijkman et al. state the HMFO taught therein is as described in GenBank YP_004038556, which teaches an enzyme identical to recited SEQ ID NO: 85. Dijkman et al., page 1083, left column.
Regarding claim 87, Werckx et al., Fig. 1, teach that oxidation of HMF can proceed by oxidation of the aldehyde substituent of HMF to a carboxylic acid, which is HMF-acid as taught by Werckx et al.  The equivalent reaction performed on 4-HMF as a substrate would produce 4-(hydroxymethyl)furoic acid.  As such, the evidence of record fully indicates that oxidation of 4-HMF whether performed by HmfH from C. basilensis taught by Werckx et al. or the HMFO taught by Dijkman et al. may proceed by conversion of 4-HMF to 4-hydroxymethyl)furoic acid.
et al. teach that a generic alkaline phosphatase is expected to be sufficient to convert 4-HFC-P to 4-HMF and Kuznetsova et al. as discussed teach that several phosphatases endogenously present in E. coli are expected to be small molecule phosphatases with broad substrate specificity.  As such, the ordinarily skilled artisan at the time of filing would have been motivated to overexpress a small molecule phosphatase endogenous to E. coli in order to enhance the conversion of 4-HFC-P to 4-HMF.  Several such endogenous phosphatases are taught by Kuznetsova et al. including yniC.  Kuznetsova et al., abstract.  Uniprot P77247 evidences that yniC from E. coli encodes an enzyme identical to recited SEQ ID NO: 53.  
Regarding claim 89, Werckx et al., paras. [0138]-[0142], teach cultivating/incubating a cell in a media including LB broth (containing a carbon source) for producing products as discussed above.  In modifying an E. coli to have the features of claim 76 for producing 2,4-FDCA, the ordinarily skilled artisan would have readily recognized that such a cell requires cultivating such microorganism in a media containing an appropriate carbon source feed stock to produce 2,4-FDCA.

Claims 76-80, 83-89 and 93 (all non-withdrawn claims) are rejected under 35 U.S.C. 103 as being unpatentable over van Spronsen et al., Werckx et al., Wang et al., Thiyagarajan et al., Miller et al., Kuznetsova et al., Dijkman et al. and Irani et al. as applied to claims 76-80 and 83-89 as applied above, further in view of Chen et al. (Toward glycerol biorefinery, Biotechnol. Biofuels 9 (2016): 205).
As discussed above, the ordinarily skilled artisan would have been motivated to introduce nucleic acid molecules as recited in paragraphs (b) through (d) of claim 93 in producing an embodiment of claim 76 as set forth above.
Van Spronsen et al. teach that it is desirable to produce FDCA from glycerol as a carbon source for a cell producing FDCA.  Chen et al. teach that “Converting crude glycerol into value added products is an urgent need and also a good opportunity to improve the viability of biofuel economy.” Chen et al., page 1, left column.  “In general, glycerol is channeled into glycolysis via two metabolic routes (Fig. 1) [7]. In one route, glycerol is dehydrogenated by NAD-dependent glycerol dehydrogenase (gldA or dhaD) to dihydroxyacetone (DHA), which is then phosphorylated by phosphoenolpyruvate (PEP)- or ATP-dependent dihydroxyacetone kinases (DHAK, dhaKLM) to dihydroxyacetone phosphate (DHAP).” Chen et al., page 2, left column.  As shown in Figs. 1 and 2 of Chen et al., DHAP is further converted to glyceraldehyde phosphate (i.e. glyceraldehyde 3-phosphate) for carbon flow from glucose to reach the glycolysis pathway and the citric acid cycle wherein conversion of DHAP to glyceraldehyde 3-phosphate is known to be catalyzed by triose phosphate isomerase.  In E. coli, Chen et al. teach that “glycerol consumption could be partially strengthened by overexpression of glycerol dehydrogenase (gldA) and dihydroxyacetone kinase (dhaKLM).” Chen et al., page 9, right column.
As directly taught by Van Spronsen et al., glycerol is a desirable carbon source for the production of FDCA by cultivation of a recombinant cell, since as explained by Chen et al. glycerol is a readily available carbon source.  As such, at the time of filing, the ordinarily skilled artisan would have been motivated to culture any recombinant cell, including the E. coli cell as suggested above, for production of any isomer of FDCA in glycerol as a readily available carbon source.  When E. coli is cultured on glycerol, Chen et al. explain that glycerol consumption can be increased by overexpression of glycerol dehydrogenase (gldA) and dihydroxyacetone kinase (dhaKLM), which directly leads to the production of and carbon flux from glycerol to glyceraldehyde 3-phosphate as shown in Fig. 2 of Chen et al.  Therefore, at the time of filing the ordinarily skilled artisan would have been motivated to modify any E. coli for culturing in glycerol to have increased overexpression of any of glycerol dehydrogenase (gldA) and dihydroxyacetone kinase (dhaKLM) in order to beneficially increase utilization of glycerol.  Such, overexpression of any of glycerol dehydrogenase (gldA) and dihydroxyacetone kinase (dhaKLM) is the overexpressing of endogenous or exogenous nucleic acid molecules capable of converting glycerol to glyceraldehyde 3-phosphate since the same are taught by Chen et al. to promote the formation glyceraldehyde 3-phosphate as further set forth in the specification, para. [00129].    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD M EPSTEIN/Examiner, Art Unit 1652